Citation Nr: 1013671	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for disability manifested 
by chest pain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from March 1983 to February 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record on 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In the Board's previous remand, the Board requested that the 
Veteran be afforded a VA examination and opinion as to the 
likelihood that any current disability manifested by chest 
pain was related to or had its onset in service, and the 
Board recognizes that an examination and opinion is contained 
within the record.  However, in its remand, the Board 
requested that the examiner acknowledge and discuss the 
service treatment record evidence of an 18-month history of 
chest pain, and the August 2009 examination report from this 
examination does not reflect that the examiner did so.  In 
addition, the remand requested that the examiner was to 
specifically rule in or exclude a diagnosis of cardiovascular 
and gastrointestinal disability, and although it may be 
implied from the examiner's opinion that "[t]here is no 
associated diagnosis of chest pain" that the examiner was 
ruling out a diagnosis of cardiovascular disability, the 
Board notes that there are certain cardiovascular findings 
that are indicated as "pending," such as heart size, and no 
findings with respect to any gastrointestinal association.  
The Board further notes that although it is understandable 
that the examiner's opinion regarding a cardiovascular 
association may have been affected by the Veteran's inability 
to walk on a treadmill (this prevented the examiner from 
obtaining metabolic equivalents), this would not affect the 
examiner's ability to render an opinion as to the existence 
of other diagnoses manifested by chest pain, such as 
costochondritis.  

Consequently, based on the above reasons, the Board finds 
that the Veteran should be furnished with a new examination 
and opinion regarding the etiology of any disability 
manifested by chest pain.  Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The examiner should 
review the claims folder and note that 
review in the examination report.  
Specifically, the examiner should 
provide a diagnosis associated with the 
Veteran's complaints of chest pain, if 
any.  

The examiner must acknowledge and 
discuss the service treatment records 
showing an 18-month history of chest 
pain and the lay evidence indicating a 
continuity of symptoms since service, 
and thereafter opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
any disability manifested by chest pain 
is related to or had its onset in 
service.  

In doing so, the examiner must 
specifically rule in or exclude a 
diagnosis of cardiovascular, 
gastrointestinal disability, or other 
disability sometimes manifested by 
chest pain, such as costochondritis. 

The rationale for all opinions 
expressed should be provided in a 
legible report.  

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.

3.  Thereafter, the RO/AMC should 
adjudicate the Veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO/AMC should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

